Judgment reversed upon the law and the facts and a new trial granted, costs to abide the event. We are of opinion that there is not sufficient evidence of an oral modification of the written contract or of an estoppel resulting from plaintiff’s change of position in reliance upon the promise of defendant to subordinate its mortgage to the liens,"which promise it is alleged Kelmenson made. We shall not decide at this time the question of Kelmenson’s authority to bind the defendant. Findings of fact and conclusions of law inconsistent herewith are reversed. Lazansky, P. J., Rich, Young, Kapper and Tompkins, JJ., concur. Settle order on notice.